 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDUgite Gas IncorporatedandOil,Chemical and Atomic WorkersInternationalUnion,AFL-CIO.Case No. 4-CA-1927.Feb-ruary 5, 1960DECISION AND ORDEROn August 25, 1959, Trial Examiner C. W. Whittemore issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report, a supporting brief, and a re-quest for oral argument.'Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis proceeding to a three-member panel [Members Rodgers, Jenkins,and Fanning].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in thecase,and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, with the following additions andmodifications.1.We do not adopt the finding of the Trial Examiner that thesale of thebusinessand assets by McNay Gas Corporation to theRespondentwas not abona fide arm's-length transaction.All the evi-dence adduced at the hearing was taken pursuant to stipulations ofthe parties.It was established that on March 2, 1959, the Respondententered into a written agreement with McNay by which the Respond-ent agreed to purchase the business and allassetsrelating thereto withcertain minor exceptions.Settlement of the agreement was made onApril 15, 1959, with the Respondent formally taking over the opera-tion of the business on April 16, 1959. It was further stipulated thatthe sale was a bona fide arm's-lengthtransactionand not designed orintended to deprive or defeat any person of any rights they mighthave under the National Labor Relations Act.The TrialExaminer,in finding that the sale was notan arm's-length transaction relies prin-cipally upona speech madeto the McNay employees by the newmanagement. Specifically, on March 19, 1959, nearly a month beforethe sale became final, E. H. Smoker, president of United Gas Improve-mentCompany, which owns and controls the Respondent, met with theMcNay employees and announced the intentto purchase the business.'Becausein ouropinion the record, exceptions,and briefs adequately set forth theissues andpositionsof the parties,this request is hereby denied.126 NLRB No. 64. UGITE GAS INCORPORATED495Smoker also told the employees, "We are going to have to depend onall of you people to continue running the business substantially as youhave done in the past since you are the contact people with thecustomers.They only know the Company through you and I knowyou will continue the good work which you have carried on. ..."We do not find that Smoker's speech nor any other evidence negatesthe stipulation of the parties that the sale was a bona fide arm's-length transaction, or in effect that the sale was not made as a subter-fuge to circumvent the Union's certification.No such violation isalleged.However, our disagreement with the Trial Examiner onthis point does not affect our ultimate conclusion in the case.We agree with the Trial Examiner's finding that Respondent vio-lated Section 8(a) (1) and (5) of the Act by refusing to bargain withthe certified Union.We note that Respondent was aware that theUnion represented a majority of the McNay employees as early asMarch 19, 1959, when the Union, on learning of the Respondent's in-tention to purchase the business, requested a meeting with it for thepurposes of bargaining.Respondent argues that it should not bebound by the Union's certification because the terms of the sale agree-ment provides that Respondent "shall not be liable for any . . . con-tractual commitments or other liabilities" of McNay, "including lia-bilities to its employees."There is no merit in this contention,however, for it is well established that private parties may not bycontract void an obligation imposed by a Federal act.2 The Union wascertified on December 19, 1958.Respondent, when it assumed controlon April 16, 1959, rehired all but two of the former McNay employees,and this constituted its complete work force.As the employer ofthese employees it was independently obligated under the Act to ac-cord recognition to the majority representative of these employees.Like the Trial Examiner, we reject the Respondent's contention that,as a result of private poll it conducted among the employees, it had agood-faith doubt as to the Union's majority status at such time. It iswell settled that a Board certification must be honored for a reason-able period of time, normally 1 year in the absence of unusual cir-cumstances.'A change in ownership is not such an unusual circum-stance as to affect the force of the certification.Where the enterpriseremains substantially the same, as here, the obligation to bargain ofa prior employer devolves upon his successor in title.A purchaser insuch a situation is a successor employer."2 SeeJ.I.CaseCompany v.N.L.R.B.,321U.S. 332;NatBonal Licorice Company v.N.L R B.,309 U.S. 350.8RayBrooksv.N.L.R.B.,34'8 U S. 96.aN.L.R.B. v Albert Armato and Wire & Sheet Metal SpecialtyCo., 199 F. 2d 1800(C A7) ; RoyalBrand Cutlery Company, etc.,122 NLRB 901 ;Auto VentshadeInc.,123NLRB 451 ;InvestmentBuzldang Cafeteria,120 NLRB '3'8;CruseMotors Inc..105NLRB 242 496DECISIONSOF NATIONALLABOR RELATIONS BOARDORDERUpon the entire record in this case, and pursuant to Section 10 (c)aof the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Ugite Gas In-,corporated, Ephrata and Malvern, Pennsylvania, its officers, agents,successors, and assigns, shall :1.Cease and desist from :(a)Refusing to bargain collectively with Oil, Chemical and AtomicWorkers International Union, AFL-CIO, as the exclusive representa-tive of all its drivers and service and maintenance employees, exclud-ing office clerical employees, watchmen, guards, and supervisors as-defined in the Act at its Ward Bottle Gas Division at Ephrata, Penn-sylvania, formerly known as McNay Gas Corporation d/b/a WardBottle Gas Company.(b) In any like or related manner interfering with, restraining, orcoercing its employees in the exercise of the right to self-organization,to form labor organizations, to join or assist the above-named or anyother labor organization, to bargain collectively through representa-tives of their own choosing, and to engage in concerted activities forthe purposes of collective bargaining or other mutual aid or protec-tion or to refrain from any or all such activities except to the extentthat such rights may be affected by an agreement requiring member-ship in a labor organization, as authorized in Section 8(a) (3) ofthe Act, as modified by the Labor-Management Reporting and Dis-,closure Act of 1959.2.Take the following affirmative action which the Board finds will'effectuate the policies of the Act :(a)Upon request, bargain collectively with Oil, Chemical andAtomic Workers International Union, AFL-CIO, as the exclusiverepresentative of all employees in the aforesaid appropriate unit, withrespect to rates of pay, wages, hours of employment, and, if anunderstanding is reached, embody such understanding in a signedagreement.(b)Post at its place of business ih Ephrata and Malvern, Pennsyl-vania, copies of the notice attached to the Intermediate Report marked"Appendix." 5 Copies of said notice, to be furnished by the RegionalDirector for the Fourth Region, shall, after being duly signed by theRespondent's representative, be posted by the Respondent immediatelyupon receipt thereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all places where notices to5 This notice is amended by substituting for the words "The Recommendations of aTrial Examiner" the words "A Decision and Order." In the event that this Order isenforced by a decree of a United States Court of Appeals, there shall be substituted forthe words "Pursuant to a Decision and Order"the words"Pursuant to a Decree of theUnited States Court of Appeals, Enforcing an Order." UGITE GAS INCORPORATED497employees are customarily posted.Reasonable steps shall be takento insure that such notices are not altered, defaced, or covered byany other material.(c)Notify the Regional Director for the Fourth Region, in writing,within 10 days from the date of this Order, what steps the Respondenthas taken to comply herewith.INTERMEDIATE REPORTSTATEMENT OF THE CASEA charge having been duly filed and served,a complaint and notice of hearingthereon having been issued and served by the General Counsel of the NationalLabor Relations Board,and an answer having been filed by the above-named Re-spondent Company, a hearing involving allegations of unfair labor practices inviolation of Section 8(a)(5) and(1)of the National Labor Relations Act, asamended,was held in Philadelphia,Pennsylvania,on August 5, 1959,before theduly designated Trial Examiner.All parties were represented at the hearing. In lieu of adducing oral testimonyrelating to the issues,counsel entered into a stipulation concerning the authenticityand admission of certain documents and including the testimony which would havebeen given under oath, if called,by certain individuals.Counsel for GeneralCounsel and for the Respondent argued orally.A brief has been received fromthe Respondent.Upon the entire record in the case, the Trial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTUgiteGas Incorporated is a Pennsylvania corporation,maintaining places ofbusiness at Ephrata and Malvern,Pennsylvania,where it is engaged in the bottling,distributing,and servicing of propane gas and/or related and similar types of liquidand gaseous fuels. It annually delivers and sells products valued at more than$50,000 to firms and businesses in the Commonwealth of Pennsylvania which them-selves are engaged in commerce within the meaning of the Act.Ugite Gas Incorporated is engaged in commerce within the meaning of the Act.H. THE LABOR ORGANIZATION INVOLVEDOil,Chemical and Atomic Workers InternationalUnion, AFL-CIO,isa labororganization within the meaning of the Act.III.THE UNFAIR LABOR PRACTICESIn a nutshell,the major question for resolution here is whether or not the Re-spondent was legally obligated to recognize and bargain collectively with the Charg-ing Union in April 1959(after it had assumed formal control and direction of thebusiness it then purchased from McNay Gas Corporation d/b/a Ward Bottle GasCompany.There is no dispute that the Union requested such recognition andbargaining,or that the Respondent declined to meet these requests.The various stipulations establish and it is here found:1.Aftera Board-conducted election,held in December 1958,pursuant to aconsent-election agreement(Case No. 4-RC-3748)the Union was certified as theexclusive bargaining representative of all employees in an appropriate unit whichconsisted of all "drivers,service and maintenance employees"ofMcNay GasCorporation.2.Negotiations between the Union and McNay continued until early March 1959,when they were suspended upon announcement by McNay of the pending sale ofthe business to an unidentified purchaser.3.On March 2, 1959,the Respondent and McNay entered into a written purchaseand sales agreement by terms of which the Respondent agreed to purchase the"business and all assets relating thereto"(with certain specified exceptions) ofMcNay,and that settlement of this agreement was made on April 15, 1959,with theRespondent formally taking over the operations on April 16, 1959.554461-60-vol 126-33 498DECISIONSOF NATIONAL LABOR RELATIONS BOARD4.On March 19, 1959,beforehaving actually taken over the enterprise, E. H.Smoker, president of United Gas Improvement Company of Philadelphia, Penn-sylvania,which owns and controls the Respondent, assembled the employees onMcNay's payroll, announced the intent to purchase McNay's business,and stated,amongother things:We are going to have to depend on all of you people to continue running thebusinesssubstantially as you have done in the past since you are the contactpeople with the customers.They only know the Company through you, andI know you will continue the good work which you have carried on. .. .5.Pursuant to the sales agreement, the Respondent purchased from McNay,among other things, certain real estate, buildings, motor vehicles, equipment, con-tracts with consumer customers in McNay's service area, materials, supplies, furni-ture and fixtures, and "all other property and assets, but excluding cash, accountsreceivable, prepaid insurance," and certain real estate and buildings.6.By terms of thesame agreement,McNay agreed not to engage in or haveownership in "any liquified petroleum gas business within a radius of 100 milesfrom" its then place of business, "for a period of ten years."7.Other terms provided that the Respondent "shall not be liable for any .contractual commitments or other liabilities" of McNay, "including liabilities toits employees."8.On or about March 30, 1959, after Smoker's talk to them, a number of em-ployees on McNay's payroll signed the following statement, obviously addressed tothe Respondent:We, the undersigned employees of Ward Bottle Gas wish to thank Mr. SmokerPres. of UGI for taking time out to meet with the employees, touching on thework policy of our future employment. It is our thought that any further unionnegotiations shall be discontinued and that within a reasonable time a meetingbe arranged to promote our future relationship with the new Company andemployees. It is also our wish that a new steward or stewards be appointedto represent the employees.9.On March 19, and again on April 13, 1959, Representative Sterling of theUnion called Smoker and requested to bargain.'10.Active control was assumed by the Respondent on April 16, 1959, with A. E.Bone, president of the Respondent corporation, taking over the responsibilities fordirecting the operations.11.On the morning of April 16, Bone assembled all the employees, explainedmanagementpolicies, and after telling them they would "be paid by Ugite for allwork beginning" that day, asked them to fill out employment application blanks.12.All but 2 of the 17 employees casting unchallenged ballots at the Board elec-tion were on April 16 transferred to the Respondent's payroll. (The two exceptionshad voluntarily quit their employment before Ugite took over.)13.No employees, other than those who had worked for McNay, have been hiredby the Respondent in the appropriate unit.14.Upon placing these employees upon its payroll, the Respondent unilaterallyand without consultation with the Union altered their wages and working conditions.15.On April 20, 1959, H. S. Rand, director of industrial relations for the parentorganization,UGI, assembled all but two of the employees and polled them byhaving them mark ballots containing the following text:Yes, I want a union.No, I do not wanta union.Of the 14 present, 7 voted "Yes" and 7 voted "No."16.On April 20 and again on April 22, Union Representative Sterling met withPresident Smoker, but Smoker refused torecognizethe Board's certification andbargain with the Union.ConclusionsAs to theforegoing facts counsel for the Respondent urges in his brief that it isnot boundby thecertification to recognize and bargain with the Union for thefollowing reasons, in substance:1.The parties at the hearing "stipulated that the sale of McNay Gas Corporationto Respondent.. .was a bona-fide arm's length transaction and not designed or'The stipulated testimonyof Sterling and Smoker does not revealwhat thelatter'sresponse was, if any,to either of these two requests. UGITE GAS INCORPORATED499intended to deprive or defeat any person of any rights which they might have underthe National Labor Relations Act."2.The sales agreement specifically provided that the Respondent should not beliable for any liabilities of McNay to its employees.3.The above-quoted "petition" to Smoker indicated "dissatisfaction" among theemployees.4.The Respondent conducted a poll and found that the Union did not representa majority.5.There was a complete change in management personnel as well as a substantialchange in wages and working conditions.As to point 1, above, while the quoted stipulation does appear in the record it isplainly one of characterization and conclusion-not of fact-and the Trial Examinerconsiders that neither the Board nor himself is bound by it.The facts do not war-rant the conclusion, so far as employer-employee relations are concerned, and it ismainly with such relations that the Act is concerned.Contrary to the characteriza-tion of an "arms-length" transaction, the above facts show that nearly a monthbeforethe actual purchase of the business, Smoker assembled McNay's employeesand effectively assumed control over them, by stating: "We are going to have todepend on all of you people to continue running the business substantially as youhave done in the past, since you are the contact people with the customers."Thereis no merit to point 1 as support for the Respondent's disclaimer of obligation underthe ActPoint 2 needs little discussion.Private parties obviously may not, by agreement,void a public law, or evade obligations under a Federal act?Point 3 comes squarely within the RayBrooksdoctrine,3 in the opinion of theTrial Examiner, for as found more specifically below, the "employing industry"remains the same. So far as the Trial Examiner is aware, the mere change inownership has never been found by the Board or the courts to be an "exceptionalcircumstance" vitiating the 1-year certification rule approved by the Supreme Courtin the cited case.Point 4 is likewise without merit.An employer may not substitute, by pollingor other means of his own, a determination already made by the Board 4As to point 5, it has been found above that Smoker, nearly a month beforeassuming control over other "assets," solicited the loyalty and "good work" of theemployees of McNay-so effectively informing them of his dependency upon them"to continue running the business substantially as" they had done in the past thatwhile still on McNay's payroll they addressed a communication to Smoker as theemployer.The factor of wage changes, without consultation with the Union,merely supports the admitted fact of refusal to bargain, and plainly is not deter-minative of the question of "employing industry."There is no merit in this point.On the other hand, the Trial Examiner concludes and finds that the foregoingfindings of fact fully sustain General Counsel's position that this case is governedby Board and court decisions cited in his oral argument, as well as by others.The essential and basic fact here is that the employing industry remains the same-as Smoker himself made plain to the employees.As the Court of Appeals, SixthCircuit, said inArthur J. Colten and Abe J. Coleman, d/b/a Kiddie Kover Manu-facturing Company,105 F. 2d 179.It is the employing industry that is sought to be regulated and brought withinthe corrective and remedial provisions of the Act in the interest of industrialpeace.The term "co-partners" may not then be regarded as more than a termof description, or as denoting a legal entity which alone is subject to the com-mand of the order. It needs no demonstration that the strike which is soughtto be averted is no less a subject of legislative solicitude when contract, deathor operation of law brings about a change of ownership in the employingindustry.InAlbert Armato and Wire & Sheet Metal Specialty Co.,199 F. 2d 800 (C.A. 7),the court said:The crucial question presented is whether the certification of the union, issuedby the Board during Krantz' ownership of the business, continued to be binding2 Section 10(a) of the Act empowers the Board to prevent unfair labor practices. "Thispower shall not be affected by any other means of adjustment or prevention which hasbeen or may be established by agreement, law, or otherwise."3Ray Brooks v. N.L.R.B.,348 U.S. 96.See alsoPoole Foundry and MachineCompanyv.N.L.R.B.,192 F. 2d 740 (C.A. 4), cert. denied 342 'U.S. 954.4See casescited immediatelyabove. 500DECISIONSOF NATIONALLABOR RELATIONS BOARDon Armato and the subsequently formed corporation.The very nature of thecertification of a union as a bargaining agent for a group of employees impelsthe conclusion that a mere change in employers does not operate to destroy theeffectiveness of the certification.InCruse Motors,105 NLRB 242, the Board said, in part:a mere change of ownership of the employment industry is not sounusuala circumstance as to affect the certification.Where the enterprise remains sub-stantially the same, the obligation to bargain of a prior employer devolvesupon his successor in title.A purchaser in such a situationisa successoremployer .. . .In short, the Trial Examiner concludes and finds that the Respondent has thelegal obligation to recognize and bargain with the Charging Union.5In summary,it isconcluded and found that the appropriate unitfor purposesof collective bargaining within the meaning of theAct consists of-All drivers and service and maintenance employees, excluding office clericalemployees, watchmen, guards, and supervisors as defined in the Act at theRespondent'sWard Bottle Gas Division at Ephrata, Pennsylvania, formerlyknown as McNay GasCorporation d/b/a Ward Bottle Gas Company.The complaint alleges, the above facts establish, and it is concluded and foundthat on or about April 16, 1959, and thereafter the Respondent refused, and iscontinuing to refuse, to bargain collectively with the Charging Union, although saidUnion, by virtue of the Board's certification, was on that date andat all timessincethen has continued to be the exclusive representative of all employees in theaforesaid unit for the purposes of collective bargaining.The Trial Examiner further concludes and finds that by refusing to bargainwith the Charging Union the Respondent has interfered with, restrained,andcoercedemployees in theexerciseof rights guaranteed in the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, havea close, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in unfair labor practices, theTrial Examiner will recommend that it cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of the Act.It will be recommended that the Respondent bargain collectively and in good faith,upon request, with the Union as the exclusive representative of its employees inthe appropriate unit.Itwill also be recommended that the Respondent cease and desist from in anylike or related manner infringing upon the rights of employees guaranteed in Sec-tion 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Oil, Chemical and Atomic Workers International Union, AFL-CIO, is a labororganization within themeaningof Section 2(5) of the Act.2.All drivers and service and maintenance employees, excluding office clericalemployees, watchmen, guards, and supervisors as defined in the Act at the Respond-ent'sWard Bottle Gas Division at Ephrata, Pennsylvania, formerly known asMcNay Gas Corporation d/b/a Ward Bottle Gas Company, constitute a unitappropriate for the purposes of collective bargaining within themeaning ofSection9(b) of the Act.3.Theabove-namedlabor organization at alltimes sinceDecember 19, 1958,has been theexclusiverepresentative of all employees in the aforesaid unit for thepurposesof collectivebargainingwithin themeaningof Section 9(a) of the Act.6See alsoBoyce Wallace and Louise M. Wallace, t/a Investment Building Cafeteria,120 NLRB 38; andRoyal Brand Cutlery Company—etc.,122 NLRB 901. UNITED BROTHERHOOD OF CARPENTERS & JOINERS, ETC. 5014.By refusing on and after April 16, 1959, to bargain collectively with the afore-said labor organization as the exclusive bargaining representative of all employeesin the appropriate unit,the Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a) (5) of the Act.5.By interfering with,restraining,and coercing employees in the exercise ofrights guaranteed in Section7of the Act, the Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8(a) (1) of the Act.[Recommendations omitted from publication.]APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that:WE WILL bargain collectively, upon request, with Oil, Chemical and AtomicWorkers International Union, AFL-CIO, as the exclusive representative ofallour employees in the unit described herein with respect to rates of pay,hours of employment, or other conditions of employment, and, if an under-standing is reached,embody such understanding in a signed agreement.Thebargaining unit is:All drivers and service and maintenance employees,excluding officeclerical employees, watchmen, guards, and supervisors as defined in theAct, at our Ward Bottle Gas Division at Ephrata, Pennsylvania.WE WILL NOT in any like or related manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organization, to formlabor organizations, to join or assist the above-named or any other labororganization, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or refrain from any and all suchactivities, except to the extent that such rights may be affected by an agree-ment requiring membership in a labor organization as a condition of employ-ment as authorized in Section 8(a)(3) ofthe Act.UGrrE GAS INCORPORATED,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must notbe altered, defaced, or covered by any other material.United Brotherhood of Carpenters and Joiners of America,AFL-CIO;Carpenters District Council of Milwaukee Countyand Vicinity of the United Brotherhood of Carpenters andJoiners ofAmerica,AFL-CIO; and TheirAgents RalphBowes andHenryKamoskeandDel-Mar Cabinet Company,Inc.CaseNo. 13-CC-158.February 8, 1960SUPPLEMENTAL DECISION AND AMENDEDORDER ON REMANDOn October 1, 1958, the Board issued a Decision and Order inthis case,' finding that the District Council and its agent, Kamoske,had violated Section 8(b) (4) (A) of the Act. The finding was based1 121 NLRB 1117.1126 NLRB No. 55.